                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                              1:18 CV 105

TGMARC DEVELOPMENT CO., LC,            )
individually and derivatively on behalf of
                                       )
Bright’s Creek Property Owners’ Association,
                                       )
Inc.,                                  )
                                       )
              Plaintiff,               )
                                       )
       v.                              )                           ORDER
                                       )
PASQUALE GIORDANO, individually and in)
his capacity as Director, et al.,      )
                                       )
              Defendants.              )
______________________________________ )

       This matter is before the Court upon the Motion for Admission Pro Hac Vice and

Affidavit (Doc. 39) filed by Christopher B. Major. Upon review of the Motion, it appears

that Mr. Major is local counsel for Plaintiff and a member in good standing of the Bar of

this Court and that he seeks the admission of John William Matthews, III, who is a member

in good standing of the South Carolina Bar. It further appears that the requisite admission

fee has been paid.

       Accordingly, the Court GRANTS the Motion (Doc. 39) and ADMITS John

William Matthews, III to practice pro hac vice before the Court in this matter while

associated with local counsel.

                                   Signed: November 16, 2018
